Citation Nr: 1524661	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-37 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cavernous hemangioma of the liver, claimed as a right rib cage disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from April 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 RO rating decision.  In part, the RO denied the Veteran's claim of entitlement to service connection for a disability of the left rib cage. 

In November 2010, the Veteran had a hearing at the RO before a Veterans Law Judge from the Board.  A transcript of the proceeding is of record.  The issue has been recharacterized as entitlement to service connection for a right rib cage disorder to comport with the Veteran's testimony and correspondence regarding the disability for which he is seeking service connection.  

In September 2011 the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2013 memorandum decision, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  

In November 2013 and March 2014, the Board remanded the claim for additional development.  Following that development, the RO confirmed and continued the denial of entitlement to service connection for a right rib cage disorder.    

In April 2015, the Board notified the Veteran that the Veterans Law Judge who conducted his November 2010 hearing was no longer employed by the Board.  The Board informed the Veteran that by law, the Veterans Law Judge who conducted a hearing in his appeal, had to participate in the decision on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  The Board further informed the Veteran of his options, including his right to another hearing.  The Board stated that if it did not hear from the Veteran within 30 days that it would assume that the Veteran did not desire another hearing and would proceed accordingly.  The Veteran did not respond to that letter.  Therefore, the Board will proceed as if he does not desire another hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The presence of a chronic, identifiable right rib cage disorder has not been demonstrated.  

2.  A cavernous hemangioma of the liver is a congenital defect and, as such, clearly and unmistakably existed prior to service.  

3.  The evidence of record clearly and unmistakably shows that the cavernous hemangioma of the liver existed prior to service and underwent no identifiable increase in the underlying pathology as a result of any incident during the Veteran's service.  


CONCLUSION OF LAW

A cavernous hemangioma, claimed as a right rib cage disorder, is not the result of a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.303, 3.306(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claim of entitlement to service connection for a cavernous hemangioma of the liver, claimed as a right rib cage disorder.  After reviewing the record, the Board finds that the VA has met that duty.

After the claim was received, the RO advised the Veteran by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran includes helping claimants to obtain service treatment records and other pertinent records, including records reflecting his treatment by the VA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the available service records and VA treatment records.  

The Veteran's service treatment records have been requested on several occasions.  However, only the report of his March 1954 service separation examination is available.  The remainder of his records are presumed to have been destroyed in a fire at the National Personnel Records Center.  In such cases, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

VA advised the Veteran that he could submit or identify any additional lay or medical evidence to substantiate his claim including:  

a)  Statements from persons who knew the Veteran during service and knew of the disability he had while on active duty;

b)  Reports of employment physical examinations;

c)  Medical evidence from private hospitals, clinics and physicians, reflecting the Veteran's treatment since service; 

d) Pharmacy prescription records; 

e)  Insurance examination reports; 

f)  Relevant records from other federal agencies, such as the Social Security Administration, and;

g)  Relevant records not held by a federal agency, such as those from state or local governments or current or former employers.  

To date, the Veteran has not responded to the request for additional types of evidence.  There is no reason to believe that further efforts to obtain such evidence would be any more productive.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry, to include that encompassed in the Court's remand directives, has been accomplished on several occasions and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been afforded every meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In addition, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 


As an initial matter, the Veteran is competent to testify about what he experienced during and since his separation from the service.  However, the question of an causal or aggravational relationship between an injury and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  

Toward development of the claim on this basis in December 2010, the Board remanded the appeal and for the purposes of development, the Board advised the examiner to presume the credibility of the Veteran's account that while in service he fell on a rock and was hospitalized and had continuous pain thereafter. The development which presumed the credibility of the Veteran's account of in-service events has been conducted, but has not resulted in competent medical evidence of a linkage between service and the currently claimed disorder. 

Although recent VA examination reports, such as those dated in November 2013 and April 2014, indicate that the Veteran had subjectively reported residuals of his inservice right rib cage injury, there is no evidence of a chronic, identifiable right rib cage disorder.  The November 2013 VA examination shows that there is a small hard knot in the right lower chest wall.  However, the examiner was unable to find a nexus between that abnormality and the trauma in service.  Indeed, there is no probative evidence on file relating the small hard knot in the Veteran's right lower chest wall to the inservice injury 60 years earlier.  

Assuming the Veteran is credible in his account of having had continuous rib pain since service. evidence is negative for any residuals of the inservice injury or any linkage of his rib pain to service.  There were normal medical findings at the time of the Veteran's March 1954 service separation examination, and there was a designation of 1 in each category of his physical profile, i.e., PULHES.  (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  Army Regulation 4-501, Standards of Medical Fitness, Chapter 7, Subparagraph 7-3(b)-(c), Rapid Action Revision (RAR) Issue Date:  4 August 2011.  Numerical designations are assigned for evaluating the individual's functional capacity in each of the six factors.  An individual having a numerical designation of "1" under all factors is considered to possess a high level of medical fitness was from service.  

In this regard, the presumed destruction of the remainder of the Veteran's service treatment records does not give rise to a presumption for or against his claim. Cromer v. Nicholson, 19 Vet. App. 215 at 217-18  (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

The normal medical findings at the time of the Veteran's service separation examination, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that the veteran had failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Thus, even assuming the Veteran's account of having had pain since the alleged in-service injury, the only reported residual of the inservice injury is intermittent pain.  There is no evidence of any associated damage to the rib cage.  X-rays performed during a January 2011 VA examination were negative for any rib abnormalities.  Pain alone, that is, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-1362 (2001).  In short, there is no chronic, identifiable disorder of the right rib cage.  Absent such a disorder, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted on a direct basis.  

However, that does not end the inquiry.  There is evidence that the Veteran had a disorder which existed prior to service. Every veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

The evidence shows that Veteran does have a cavernous hemangioma of the liver, a disorder encompassed by the Veteran's claim.  Although not manifested until June 2007, a cavernous hemangioma of the liver is a congenital disorder.  The VA examination in January 2011 and the VA opinion in December 2014 confirm that fact, and there is no evidence on file to the contrary.  The term congenital refers to conditions that are present at birth, regardless of their causation.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 403 (32nd Ed. 2012); see, e.g., Browder v. Brown, 5 Vet. App. 268, 272 (1993) (congenital:  where heredity is the only known factor)).  Thus, by its very nature, the cavernous hemangioma of the liver, existed prior to the Veteran's entry into service.  

There is no evidence to show that a cavernous hemangioma of the liver was noted upon the Veteran's entry into the service and, therefore, the Board will presume that it was not reported on his service entrance examination.  Thus, the Veteran is presumed to have been in sound condition at the time of his entry into service.  However, the finding that it is congenital indicates per se clear and unmistakable evidence that it existed prior to the Veteran's entry into service.  

A preexisting injury or disease, including diseases (but not defects) of congenital, developmental or familial origin, will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); VAOPGCPREC 82-90.  There must be clear and unmistakable evidence that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The term "disease" in 38 U.S.C.A. § 1110 and the term "defects" in 38 C.F.R. § 3.303(c) must be interpreted as being mutually exclusive.  VAOPGCPREC 82-90.  Each has reference to a particular category of medical conditions. "Disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed.1974).  It has been variously defined as (for example) a morbid condition of the body or of some organ or part; an illness; a sickness. 12A WORDS AND PHRASES Disease, at 388 et seq. (1954). On the other hand, the term "defects," viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Generally, a disease is a condition considered capable of improving or deteriorating, whereas a defect is a condition not considered capable of improving or deteriorating.  Durham v. United States, 214 F.2d 862, 875 (D.C.Cir.1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C.1975). 

The December 2014 opinion that a cavernous hemangioma is a defect and not a disease is uncontradicted.  This opinion is buttressed by the fact that no significant changes were shown on CT studies performed by the VA in December 2007, June 2008, and December 2008.  In December 2008,  a VA nurse practitioner who reviewed the studies stated that a multiphase liver CT could be helpful in confirming benign hemangiomas.  However, even assuming that the cavernous hemangioma of the liver is capable of improving or deteriorating, there is no competent, objective evidence on file that it underwent an increase in the underlying pathology during the Veteran's service or during the 60 years since his discharge.  Indeed, following a November 2013 VA examination of the Veteran and a December 2014 review of the record, the VA examiner noted that there was no evidence of a superimposed injury as a result of the fall in service.  He concluded that it was less likely than not that the Veteran's cavernous hemangioma of the liver had been aggravated by service.  Again, there is no competent, objective evidence to the contrary.  For these reasons, the Board concludes that the totality of the probative evidence of record clearly and unmistakably shows that the Veteran's preservice cavernous hemangioma of the liver was not aggravated by service.  Therefore, service connection is not warranted on that basis.  

In arriving at these decisions, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a cavernous hemangioma of the liver, claimed as a right rib cage disorder, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


